DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2022 has been entered.
Response to Arguments
Applicant's arguments filed 11/2/2022 have been fully considered and are persuasive as to the 35 U.S.C. 112(b) rejection and the 35 U.S.C. 102 rejections over Kawana et al. (WO 2017/188123) and Nagata et al. (WO 2015/098658) in view of Applicant’s amendments. The 35 U.S.C. 102 rejection over Osada et al. (JP 2017-110295) is maintained.
Applicant makes the following arguments traversing the rejection over Osada: Osada teaches a paste and not a sintered body. This argument is not persuasive. Osada clearly teaches the conductive paste is sintered (see p. 10, ¶ 12 & p. 12, ¶ 7). Therefore, a sintered body is taught by Osada. Applicant further argues the paste of Osada is used for filling vias or trenches and not to the bonding site of a semiconductor device. This argument is not persuasive. The claimed invention does not require a bonded semiconductor device. The claim language “for bonding a semiconductor device component” is an intended use and does not impart any patentable features to the claimed sintered body. Accordingly, the rejection over Osada is maintained.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osada et al. (JP 2017-110295). Reference is made to the English machine translation.
Regarding claims 1-2, Osada teaches a paste containing metal nanoparticles with a diameter of 1-100 nm (p. 1, ¶ 1), and are therefore fine particles. The particles are copper (p. 2, ¶ 2). Osada teaches the nanoparticles are composited with a polyethylene oxide compound having 8-200 carbon atoms (p. 2, ¶ 4), the compound having the following formulae (p. 2-3):
(1) W-(OCH2CH2)n-O-CH2-CH(OH)-CH2-S-X,
(2) [W-(OCH2CH2)n-O-CH2-CH(OH)-CH2-S-]dY, or
(3) [W-(OCH2CH2)n-O-CH2-CH(OH)-CH2-S-Ra-]tZ.
W is a C1-C8 alkyl group, n is an integer between 4 and 100, X is a C2-C12 alkyl group, allyl group, aryl group, arylalkyl group, -R1-OH, -R1-NHR2, or -R1-(COR3)m, where R1 is a C1-C4 saturated hydrocarbon group, R2 is a hydrogen atom, a C2-C4 acyl group, a C2-C4 alkoxycarbonyl group, a benzyloxycarbonyl group which may have a C1-C4 alkyl group, a C1-C8 alkoxy group, R3 is a hydroxy group, a C1-C4 alkyl group, a C1-C8 alkoxy group, m is an integer between 1 and 3, Y is a divalent to tetravalent group in which C is directly bonded to S and is a C1-C4 saturated hydrocarbon group, or a group in which 2 or 3 saturated hydrocarbon groups are linked by -O-, -S-, or -NHRb-, where Rb is a C1-C4 saturated hydrocarbon group, d is an integer between 2 and 4, Ra is a C2-C5 alkylcarbonyloxy group, Z is a divalent to hexavalent group in which C is directly bonded to S and is a C2-C6 saturated hydrocarbon group, a group in which 2 or 3 C2-C6 saturated hydrocarbon groups are linked by -O-, -S-, or -NHRc-, or an isocyanuric acid-N-N’-N’’-triethylene group, where Rc is a C1-C4 saturated hydrocarbon, and t is an integer between 2 and 6. This compound is identical to what is claimed.
 Osada teaches the paste is sintered at a temperature of 150°C-350°C (p. 10, ¶ 12). The present invention teaches heating at a temperature of 200-350°C to join (see [0112], Table 1). While Osada does not expressly teach the claimed Vickers hardness ratio, one of ordinary skill in the art would expect a joined semiconductor device made with the sintered copper paste of Osada to have the same Vickers hardness ratio as claimed because a substantially identical paste is heated at a substantially identical temperature for joining, absent objective evidence to the contrary. See MPEP 2112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784